Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

      Civil Action No. 19-cv-00755-DDD

      BRANDON D. CAMPBELL,

              Applicant,
      v.

      MATTHEW HANSEN, and
      THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

            Respondents.
      __________________________________________________________________

                     ORDER DENYING APPLICATION
                     FOR A WRIT OF HABEAS CORPUS
      __________________________________________________________________

           The matter before the court is an Application for a Writ of Habeas
      Corpus Pursuant to 28 U.S.C. § 2254, filed pro se, by Brandon D. Camp-
      bell. (Doc. 1). Having considered the Application, Respondents’ Answer
      (Doc. 23), Mr. Campbell’s Reply (Doc. 24), and the state court record, the
      Court finds and concludes that the Application should be denied and the
      case dismissed with prejudice.
                                    Background
           In January 2014, Mr. Campbell was convicted by a jury in Jefferson
      County District Court Case No. 12CR1091 of second-degree burglary,
      theft, and criminal mischief. (Doc. 1 at 3). He was adjudicated a habitual
      offender and sentenced to serve an aggregate 48-year prison term. (Doc.
      10-2 at 9-10). (State Court Record (“R.”), Court File at 196).1 The Colo-
      rado Court of Appeals summarized Mr. Campbell’s case as follows:


      1  For ease of reference, the court’s citation to page numbers in the state
      court file is to the page numbers as reflected on the pdf.doc contained in
      the CD Rom submitted by the Jefferson County District Court (Doc. 19).
                                              1
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 2 of 26




             In late April 2012, the victim, J.P., called 911 to report an
             intruder in his home. He provided the 911 dispatcher with
             a description of the intruder and stated that he believed
             the suspect had driven away in a white Ford Explorer.

             Officers stopped a white Ford Explorer about ten minutes
             later approximately three miles from the victim's home.
             Campbell was the driver and only occupant of the vehicle.
             Officers searched Campbell and found he was wearing an
             ankle monitor. A detective later requested and received the
             [GPS] data from the company owning the ankle monitor.
             The GPS data revealed that, within the month before J.P.'s
             home was broken into, Campbell had been at the location
             of two other homes when they were burglarized. The GPS
             data also placed Campbell at J.P.’s house at the time of the
             break-in. Campbell was convicted of two counts of second
             degree burglary, one count of attempted second degree bur-
             glary, and three counts of criminal mischief.


      People v. Campbell, 425 P.3d 1163, 1166 (Colo. App. 2018).
          The Colorado Court of Appeals affirmed the convictions on January
      25, 2018. See id. Mr. Campbell’s petition for certiorari review was denied
      by the Colorado Supreme Court on September 10, 2018. See Campbell v.
      People, 2018 WL 4308700 (Sept. 10, 2018). (Doc. 10-1).
          On March 13, 2019, Mr. Campbell filed a § 2254 application for a writ
      of habeas corpus asserting two bases for relief: (1) the police violated his
      Fourth Amendment rights when they “seized” location data obtained
      from his ankle monitor without a warrant (Doc. 1 at 4-12); and, (2) his
      Fourteenth Amendment right to due process was violated when police
      used an unduly suggestive pre-trial police identification procedure (id.
      at 12-16).2




      2  Because Mr. Campell is representing himself in this matter, the
      court construes his pleadings liberally. Trackwell v. United States, 472
      F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see also Haines v.
      Kerner, 404 U.S. 519, 520-21 (1972).
                                              2
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 3 of 26




                In a pre-answer response, Respondents conceded that the Ap-
      plication is timely under the one-year limitation period set forth in 28
      U.S.C. § 2244(d)(1) and that Mr. Campbell exhausted available state-
      court remedies. (Doc. 10 at 4-7). Respondents argued, however, that
      claim one, asserting a Fourth Amendment violation, is barred by the
      rule announced in Stone v. Powell that “where the State has provided
      an opportunity for full and fair litigation of a Fourth Amendment
      claim, the Constitution does not require that a state prisoner be
      granted federal habeas corpus relief on the ground that evidence ob-
      tained in an unconstitutional search or seizure was introduced at his
      trial.” 428 U.S. 465, 482 (1976). During preliminary review pursuant to
      Local Civ. R. 8.1(b), Magistrate Judge Gordon P. Gallagher deter-
      mined, in an April 11, 2019, Order (Doc. 11), that Mr. Campbell’s
      Fourth Amendment claim required further review. See, e.g, Thornton
      v. Goodrich, 645 F. App’x 666, 666–67 (10th Cir. April 13, 2016) (revers-
      ing and remanding dismissal of § 2254 application asserting Fourth
      Amendment violation because district court failed to fully evaluate the
      petitioner’s argument that the rule of Stone did not bar his claim). This
      action was then reassigned to the undersigned and the parties briefed
      the merits of the claims.


                                      Analysis
        I.   Applicable Legal Standards
                A. 28 U.S.C. § 2254
         To be entitled to relief under Section 2254(d)(1), an applicant must
      prove that his application implicates a clearly established rule of law
      and that the state court applied that rule unreasonably. First, clearly
      established “refers to the holdings, as opposed to the dicta, of [the
      Supreme] Court’s decisions as of the time of the relevant state-court
      decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). The holdings

                                             3
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 4 of 26




      must come from cases where “where the facts are at least closely-related
      or similar” and the Supreme Court has “expressly extended the legal
      rule to that context.” House v. Hatch, 527 F.3d 1010, 1016 (10th Cir.
      2008). If there is no clearly established law, the court’s inquiry ends. See
      id. at 1018. Second, a state court unreasonably applies clearly
      established law “when it identifies the correct governing legal rule from
      Supreme Court cases, but unreasonably applies it to the facts” including
      an unreasonable extension or refusal to extend. House 527 F.3d at 1018.
         Section 2254(d)(2) requires that the plaintiff prove most reasonable
      jurists exercising their independent judgment would conclude the state
      court misapplied Supreme Court law.” Maynard, 468 F.3d at 671. Under
      this standard, “only the most serious misapplications of Supreme Court
      precedent will be a basis for relief under § 2254.” Maynard, 468 F.3d at
      671; see also Harrington, 562 U.S. at 88 (stating that “even a strong case
      for relief does not mean the state court's contrary conclusion was unrea-
      sonable”). The applicant bears the burden of proof to prove his entitle-
      ment to the writ under Section 2254. See Woodford v. Visciotti, 537 U.S.
      19, 25 (2002) (per curiam).
         The court reviews claims of legal error and mixed questions of law
      and fact pursuant to 28 U.S.C. § 2254(d)(1). See Cook v. McKune, 323
      F.3d 825, 830 (10th Cir. 2003). The threshold question is whether the
      applicant seeks to apply a rule of law that was clearly established by the
      Supreme Court at the time of the last state court decision on the merits.
      See Greene v. Fisher, 565 U.S. 34 (2011). “[R]eview under § 2254(d)(1) is
      limited to the record that was before the state court that adjudicated the
      claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).
         The court reviews claims asserting factual errors pursuant to 28
      U.S.C. § 2254(d)(2). See Romano v. Gibson, 278 F.3d 1145, 1154 n. 4
      (10th Cir. 2002). The court “must defer to the state court’s factual deter-



                                              4
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 5 of 26




      minations so long as ‘reasonable minds reviewing the record might dis-
      agree about the finding in question.’” Smith v. Duckworth, 824 F.3d
      1233, 1241 (10th Cir. 2016) (quoting Brumfield v. Cain, 135 S.Ct. 2269,
      2277 (2015)). “If the petitioner can show that ‘the state courts plainly
      misapprehend[ed] or misstate[d] the record in making their findings,
      and the misapprehension goes to a material factual issue that is central
      to petitioner’s claim, that misapprehension can fatally undermine the
      fact-finding process, rendering the resulting factual finding unreasona-
      ble.’” Id. (alterations in original) (internal quotation marks and citation
      omitted).
         Under Section 2254(e)(1), the court presumes the correctness of the
      state court’s factual determinations and the applicant bears the burden
      of rebutting the presumption by clear and convincing evidence. “The
      standard is demanding but not insatiable . . . [because] ‘[d]eference does
      not by definition preclude relief.’” Miller-El v. Dretke, 545 U.S. 231, 240
      (2005) (quoting Miller- El v. Cockrell, 537 U.S. 322, 340 (2003)).


       II.   Claim One: Fourth Amendment
         Mr. Campbell asserts that his Fourth Amendment rights were vio-
      lated when the police “seized” location data obtained from his ankle
      monitor without a warrant and the State used the data against him at
      trial. (Doc. 1 at 4-12).


                  A. State court proceedings
         Before trial, the defense filed a motion to suppress the GPS data gen-
      erated by Mr. Campbell’s ankle monitor. (R., Court File, at 53-57). The
      trial court held an evidentiary hearing. A detective testified that Mr.
      Campbell was wearing an ankle monitor at the time of his arrest. (R.,
      1/6/14 Hrg. Tr. at 49). Mr. Campbell told police that his bondsman had
      put the ankle monitor on him. (Id.). The detective did not seize the ankle

                                              5
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 6 of 26




      monitor, but instead contacted the business that collected the location
      data transmitted by the ankle monitor to determine whether he could
      obtain the data. (Id. at 67-69). The company told him to send a request,
      which he did. (Id. at 69-71). The detective did not seek a warrant to ob-
      tain the information because the business agreed to provide it voluntar-
      ily. (Id. at 69-71).
          The state district court denied Mr. Campbell’s motion to suppress
      the GPS data on the grounds that he lacked standing to bring the claim
      and did not have a reasonable expectation of privacy in the GPS data:
             The Court finds that these are records from the GPS com-
             pany that was monitoring Mr. Campbell as a condition of
             his bond, whether required by the bondsman or the Court.

             I might rule differently if we were dealing with the device
             itself, but we’re not. We’re dealing with information gar-
             nered from the device and whether Mr. Campbell has
             standing to challenge the giving of the data to the police
             without a warrant.

             ….

             The Court finds that Mr. Campbell does not have standing
             to challenge those particular records. And I’m relying on
             the People v. Galvadon case, 103 P.3d 923. Mr. Campbell is
             not asserting his own rights. These are records that a third-
             party holds for the bondsman and the bondsman might
             have some expectation of privacy with respect to those, but
             certainly Mr. Campbell would not.

      (R., 1/7/14 Hrg. Tr. at 32-33).
         After Mr. Campbell was convicted, he appealed the trial court’s order
      denying his motion to suppress. The Colorado Court of Appeals affirmed,
      holding that Mr. Campbell did not have a reasonable expectation of pri-
      vacy in the GPS data disclosed to his bondsman under the second prong
      of Katz v. United States, 389 U.S. 347 (1967), Campbell, 425 P.3d at
      1169-70.


                                              6
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 7 of 26




            [T]he cases cited by Campbell do not address the precise
            issue here—whether a defendant has a reasonable expec-
            tation of privacy in GPS location data transmitted to and
            collected by a third party. Under the Supreme Court prec-
            edent, Campbell had no reasonable expectation of privacy
            in the GPS data because he voluntarily disclosed such data
            to a third party—his bondsman. Campbell was aware that
            his bondsman had access to the GPS location data to en-
            sure that he did not leave the state while out on bond. In
            short, Campbell “t[ook] the risk, in revealing his affairs to
            another, that the information w[ould] be conveyed by that
            person to the Government.” Miller, 425 U.S. at 443, 96
            S.Ct. 1619. Thus, even if we assume he subjectively be-
            lieved his GPS data would remain private, that expectation
            was not one society would be prepared to call reasonable.

            ...

            Accordingly, we conclude that Campbell cannot invoke the
            protections of . . . the Fourth Amendment of the United
            States Constitution . . . because he had no reasonable ex-
            pectation of privacy in the GPS data. Thus, the trial court
            did not err in denying his motion to suppress.

      Campbell, 425 P.3d at 1169-70.
         Mr. Campbell filed a petition for writ of certiorari in the Colorado
      Supreme Court seeking discretionary review of the Colorado Court of
      Appeals’ determination of his Fourth Amendment claim. On June 22,
      2018, while Mr. Campbell’s petition was pending, the United States Su-
      preme Court decided Carpenter v. United States, 138 S .Ct. 2206 (2018).
      In Carpenter, the Court held that the government’s acquisition of cell-
      cite location information held by a third party is a search entitled to
      Fourth Amendment protections. Id. at 2217. Mr. Campbell filed a notice
      of supplemental authority with the Colorado Supreme Court and asked
      the Court to consider Carpenter in ruling on the certiorari petition. The
      Colorado Supreme Court denied the petition for certiorari. See Camp-
      bell, 2018 WL 4308700. Two Justices stated that they would have
      granted certiorari review on the following issue:

                                             7
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 8 of 26




               Whether the district court erroneously denied the peti-
               tioner’s motion to suppress evidence of global positioning
               satellite (GPS) data, in violation of the petitioner’s state
               and federal constitutional right against unreasonable
               search and seizure.
      Id.
                  B. Applicable Supreme Court law
            The Fourth Amendment to the United States Constitution proscribes
      unreasonable searches and seizures, see U.S. Const. amend. IV, and may
      be enforced through the exclusionary rule, see, e.g., Illinois v. Gates, 462
      U.S. 213, 254 (1983).
            The Supreme Court held in Katz that the government's activities in
      electronically listening to and recording Mr. Katz’s telephone call in a
      public telephone booth violated the privacy upon which he justifiably
      relied while using the booth and thus constituted a ‘search and seizure’
      within the meaning of the Fourth Amendment. Id. at 353. The Court
      recognized that “the Fourth Amendment protects people, not places,”
      and that what an individual “seeks to preserve as private, even in an
      area accessible to the public, may be constitutionally protected.” Id. at
      351. See also id. at 360 (recognizing that the Fourth Amendment pro-
      tects an area in which an individual has a “reasonable expectation of
      privacy” from unjustified governmental intrusion). (Harlan, J., concur-
      ring).
            In United States v. Miller, 425 U.S. 435 (1976), the Supreme Court
      addressed whether an individual has a protected Fourth Amendment
      interest in records disclosed to a third party. Federal agents investigat-
      ing a tax fraud subpoenaed Mitchell Miller’s bank account records. 425
      U.S. at 437. The Supreme Court held that Miller had no protected
      Fourth Amendment interest in the account records because the docu-
      ments were: (1) business records of transactions to which the banks were
      parties; and (2) Miller voluntarily conveyed the information to the banks


                                               8
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 9 of 26




      during the ordinary course of business. Id. at 442-43. The Court ex-
      plained “that the Fourth Amendment does not prohibit the obtaining of
      information revealed to a third party and conveyed by him to Govern-
      ment authorities, even if the information is revealed on the assumption
      that it will be used only for a limited purpose and the confidence placed
      in the third party will not be betrayed.” Id. at 443.
         Three years later, the Supreme Court held in Smith v. Maryland that
      the government’s installation and use of a pen register—a device that
      recorded the outgoing phone numbers dialed on a landline telephone—
      did not violate the Fourth Amendment because even if Mr. Smith had a
      subjective expectation that phone numbers he dialed would remain pri-
      vate, his expectation was not “one that society is prepared to recognize
      as reasonable.” 442 U.S. 735, 743-44 (1979) (citing Katz, 389 U.S. at
      361). The Smith Court reaffirmed that a person has no legitimate expec-
      tation of privacy in information he voluntarily turns over to third par-
      ties. Id. at 743-44 (citing Miller, 425 U.S. at 443). The Court stated:
            When he used his phone, petitioner voluntarily conveyed
            numerical information to the telephone company and “ex-
            posed” that information to its equipment in the ordinary
            course of business. In so doing, petitioner assumed the risk
            that the company would reveal to police the numbers he
            dialed.
      Smith, 442 U.S. at 744.
         The Supreme Court next took up location-revealing trackers in
      United States v. Knotts, 460 U.S. 276 (1983). There, police officers
      planted a beeper in a container of chloroform before it was purchased by
      one of Knotts's co-conspirators. The officers followed the automobile car-
      rying the container from Minneapolis to Knotts's cabin in Wisconsin, re-
      lying on the beeper’s signal to help keep the vehicle in view. The Su-
      preme Court determined that the “augment[ed]” visual surveillance did
      not constitute a search because “[a] person travelling in an automobile
      on public thoroughfares has no reasonable expectation of privacy in his

                                              9
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 10 of 26




       movements from one place to another.” Id., at 281, 282. The Court rea-
       soned that since the movements of the vehicle and its destination had
       been “voluntarily conveyed to anyone who wanted to look,” Knotts could
       not assert a privacy interest in the information obtained. Id. at 281. The
       Supreme Court emphasized the “limited use which the government
       made of the signals from this particular beeper” during a discrete “auto-
       motive journey, ” id. at 284-85, and recognized that “different constitu-
       tional principles may be applicable” if “twenty-four hour surveillance of
       any citizen of this country [were] possible.” Id. at 283-284.
             Almost three decades later, in United States v. Jones, 565 U.S.
       400 (2012), the Court held that the government’s attachment of a GPS
       tracking device to the underside of a vehicle, and subsequent use of that
       device to monitor the vehicle’s movements on public streets, was a
       search subject to Fourth Amendment protections. Id. at 404. The Court
       held that the attachment of the device constituted a physical trespass,
       which, combined with an attempt to gain information, may constitute a
       violation of the Fourth Amendment. Id. at 407-8. The Court declined to
       address the government’s contention that Jones had no reasonable ex-
       pectation of privacy in the outside of his vehicle, stating that “Jones’s
       Fourth Amendment rights do not rise or fall with the Katz formulation.”
       Id. at 406. See also id. at 409 (“the Katz reasonable-expectation-of-pri-
       vacy test has been added to, not substituted for, the common-law tres-
       passory test”) (emphasis in original).
                 C. Application of Stone v. Powell
          Respondents argue that Mr. Campbell is not entitled to federal ha-
       beas review of his Fourth Amendment claim pursuant to the rule of
       Stone v. Powell, 428 U.S. 465 (1976). (Doc. 23 at 9).
          In Stone, the Supreme Court held that “where the State has provided
       an opportunity for full and fair litigation of a Fourth Amendment claim,
       a state prisoner may not be granted federal habeas corpus relief on the

                                                10
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 11 of 26




       ground that evidence obtained in an unconstitutional search or seizure
       was introduced at his trial.” Id. at 494. In limiting federal habeas review
       for Fourth Amendment violations, the Supreme Court reasoned that any
       additional contribution gained from consideration of search-and-seizure
       claims of state prisoners on collateral review is small in relation to the
       associated costs. Id. at 493-94.
          The Supreme Court has not defined precisely the phrase “oppor-
       tunity for full and fair litigation.” See Gamble v. State of Oklahoma, 583
       F.2d 1161, 1164 (10th Cir. 1978). In Gamble, the Tenth Circuit deter-
       mined that the phrase:
             includes, but is not limited to, the procedural opportunity
             to raise or otherwise present a Fourth Amendment claim.
             It also includes the full and fair evidentiary hearing con-
             templated by Townsend [v. Sain, 372 U.S. 293 (1963)]. Fur-
             thermore, it contemplates recognition and at least colora-
             ble application of the correct Fourth Amendment constitu-
             tional standards.


       Id. at 1165. “Thus, a federal court is not precluded from considering
       Fourth Amendment claims in habeas corpus proceedings where the
       state court willfully refuses to apply the correct and controlling consti-
       tutional standards.” Id.
          Mr. Campbell asserts that his Fourth Amendment claim is not
       barred by Stone because the state courts rejected the claim for lack of
       standing and did not reach the merits. (Doc. 1 at 12). The court, however,
       reached an alternative holding on the merits. The trial court concluded
       that Mr. Campbell lacked standing to challenge the “search,” the court
       also determined that he did not have a reasonable expectation of privacy
       in the location data obtained from his ankle monitor. On direct appeal,
       the Colorado Court of Appeals expressly applied the holdings of Smith
       v. Maryland and United States v. Miller in concluding that Mr. Campbell
       did not have a reasonable expectation of privacy in GPS data obtained


                                              11
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 12 of 26




       from his ankle monitor that was transmitted to a third party as a condi-
       tion of his bond. The state appellate court distinguished United States
       v. Jones on its facts. The state courts thus addressed and rejected the
       arguments he seeks to make here.
          Mr. Campbell next argues that he did not receive an opportunity for
       full and fair litigation of his Fourth Amendment claim in the state courts
       because the trial court did not allow him to develop “the factual circum-
       stances relating to my bond and the ankle monitor—specifically whether
       the ankle monitor was imposed by the government as a condition of my
       bail, or whether it was based solely on a private agreement between me
       and my private bail bondsman.” (Doc. 24 at 1). But this was not con-
       tested: a detective testified at the evidentiary hearing that Mr. Camp-
       bell was wearing the ankle monitor as a condition imposed by the bond
       surety, not the court (See R., 1/6/14 Hr. Tr. at 49), and defense counsel
       stated that this fact was “undisputed” (id., 1/7/14 Hrg Tr. 28). Mr. Camp-
       bell was not denied a full and fair opportunity to be heard as to the rea-
       son he was wearing an ankle monitor.
             Mr. Campbell also maintains that he did not receive a full and
       fair opportunity to litigate his Fourth Amendment claim in the state
       courts because the Colorado Supreme Court willfully refused to apply
       Carpenter to the merits of his claim when the Court denied his petition
       for certiorari review. (Doc. 24 at 4). This argument lacks merit.
          An individual has no right under Colorado law to appeal a criminal
       conviction to the Colorado Supreme Court. Instead, “[t]he decision to
       grant writs of certiorari under [C.A.R. 49(a)] is entirely within this
       court’s sound discretion, and is reserved for cases in which there are
       ‘special and important reasons’ supporting certiorari.” Bovard v. People,
       99 P.3d 585, 592-93 (2004) (en banc) (citing Colo. App. R. 49(a)). See also
       People v. Valdez, 789 P.2d 406, 408 (Colo. 1990) (recognizing that the
       Colorado Supreme Court “has absolute discretion to grant or to deny a

                                              12
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 13 of 26




       petition for writ of certiorari to review a final judgment of a lower tribu-
       nal.”). Further, the denial of certiorari does not constitute a determina-
       tion of issues on the merits. Bovard, 99 P.3d at 593 (citing Menefee v.
       City and County of Denver, 544 P.2d 382, 383 (Colo.1976)) (“Denial of a
       petition for certiorari review in a criminal case means nothing more
       than that this court has declared that the case is not properly postured
       for further appellate review”). Accord Allison v. Industrial Claim Ap-
       peals Office of State of Colo., 884 P.2d 1113, 1118 (Colo. 1994) (citing
       Maryland v. Baltimore Radio Show, 338 U.S. 912, 917-20 (1950)) (hold-
       ing that the denial of a petition for a writ of certiorari does not support
       the conclusion that either the majority or the dissent at the prior levels
       correctly applied the law). The Colorado Supreme Court’s decision to
       deny certiorari review, without addressing the merits of Mr. Campbell’s
       Fourth Amendment claim, cannot be deemed a willful refusal to apply
       the correct and controlling constitutional standards. Gamble, 583 F.2d
       at 1165.
          The state trial and appellate courts provided Mr. Campbell with an
       opportunity for full and fair litigation of his Fourth Amendment claim.
       The state trial court held an evidentiary hearing on Mr. Campbell’s mo-
       tion to suppress the GPS data obtained from his ankle monitor. And the
       Colorado Court of Appeals affirmed the trial court’s order denying the
       motion by applying the governing Fourth Amendment principles set
       forth in Katz, Miller and Smith, and distinguishing Jones on its facts.
       See Smallwood v. Gibson, 191 F.3d 1257, 1265 (10th Cir.1999) (holding
       that petitioner was not entitled to habeas review of Fourth Amendment
       claim where petitioner’s trial counsel informed the trial court of the fac-
       tual basis for a Fourth Amendment claim, appellate counsel presented
       the issue to the state appellate court on direct appeal, and the state
       courts “thoughtfully considered the facts underlying petitioner's Fourth



                                               13
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 14 of 26




       Amendment claim” but rejected it on the merits by applying appropriate
       Supreme Court precedent).
          The Supreme Court “has not held that Carpenter is retroactively ap-
       plicable to cases on collateral review, nor does any combination of cases
       necessarily dictate its retroactivity.” In re Symonette, No. 19-12232,
       2019 U.S. App. LEXIS 20428, *4 (9th Cir. 2019). Accordingly, the state
       trial and appellate courts reviewed Mr. Campbell’s claims under the cor-
       rect constitutional standard.
          Mr. Campbell’s argument that the state courts reached the wrong
       conclusion is not pertinent to the Court’s inquiry under Stone. See Mat-
       thews v. Workman, 577 F.3d 1175, 1194 (10th Cir. 2009) (“Mr. Matthews
       argues that Oklahoma misapplied Fourth Amendment doctrine in
       reaching these conclusions, but that is not the question before us. The
       question is whether he had a full and fair opportunity to present his
       Fourth Amendment claims in state court; he undoubtedly did.”); Cannon
       v. Gibson, 259 F.3d 1253, 1264 (10th Cir. 2001) (dismissing habeas peti-
       tion based on a Fourth Amendment claim because the challenge was
       “more akin to an attack on the merits of the [prior state court] decision
       rather than a charge that [it] willfully misapplied constitutional law”);
       Stevenson v. Timme, No. 13-1147, 536 F. App’x 789, 790-91 (10th Cir.
       Aug. 27, 2013) (unpublished) (petitioner’s “disagreement with the prec-
       edent applied and the conclusions reached by the state courts does not
       demonstrate an ‘unconscionable’ breakdown in the state court proceed-
       ings.”) (quoting Gamble, 583 F.3d at 1165 n. 3).
          The Court finds and concludes that, pursuant to the rule of Stone v.
       Powell, Mr. Campbell is not entitled to federal habeas review of his
       Fourth Amendment claim.
                D. Analysis under AEDPA




                                             14
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 15 of 26




             Mr. Campbell argues that the Colorado Court of Appeals’ decision
       was contrary to, or an unreasonable application of, the Fourth Amend-
       ment legal principles relied on by the Supreme Court to support its hold-
       ing in United States v. Carpenter. (Doc. 1 at 8-12). But the Supreme
       Court has not found Carpenter to be retroactive, nor has a combination
       of Supreme Court cases made it so. In re Symonette at*4. Carpenter was
       decided on June 22, 2018, five months after the Colorado Court of Ap-
       peals issued its decision affirming Mr. Campbell’s convictions. There-
       fore, Carpenter is not controlling Supreme Court law for purposes of ap-
       plying § 2254(d)(1) to Mr. Campbell’s Fourth Amendment claim.


                 b. Claim Two: Due Process
          Mr. Campbell’s second claim contends that his Fourteenth Amend-
       ment due process rights were violated when the trial court admitted ev-
       idence from an unduly suggestive pre-trial police identification proce-
       dure. (Doc. 1 at 12-16). He further contends that the victim’s in-court
       identification of him also violated due process. (Id. at 16).
             1. State court proceedings
          The trial court held an evidentiary hearing on Mr. Campbell’s motion
       to suppress the victim’s out-of-court identification of him. The victim
       testified that he awoke to noise downstairs in his home, opened his bed-
       room door, and saw a male intruder on the staircase approximately ten
       feet away from him. (R., 1/2/14 Hrg. Tr. (James Pettigrew testimony) at
       18-21). The victim was “startled” by the presence of the intruder, looked
       at the intruder for one or two seconds before the intruder swore, turned,
       and ran away. (Id. at 21-22). The victim testified that he did not “get a
       good look at” the intruder’s face because the intruder had the hood of his
       sweatshirt over his head, but he described the man as an African-Amer-
       ican, 5’8” or 5’9” tall, of medium build, and wearing dark jeans, a gray
       or black zip-up hooded sweatshirt, and white sneakers. (Id. at 22-24).

                                               15
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 16 of 26




       The victim indicated that the incident occurred around 10 a.m., the
       lighting in the house was good and that he was paying attention to the
       stranger in his home. (Id. at 46-48). The victim is nearsighted and was
       not wearing his corrective lenses when he saw the intruder, but later
       explained that his vision is “not bad” and he could see the intruder. (Id.
       at 29, 44-45).
          As the intruder left the victim’s house, the victim pursued him out-
       side and watched him drive away in a white Ford Explorer. (Id. at 27-
       28). The victim called 911 and a police officer responded within minutes.
       (Id. at 25). The 911 operator told the victim that the police had stopped
       a white Ford Explorer matching the description he provided. (Id. at 34).
       The responding police officer took the victim to the location where the
       vehicle was stopped. (Id. at 35, 39). When the victim arrived, there were
       eight to ten police officers, four or five police vehicles, and two police
       motorcycles present. (Id. at 37-38). There were no civilians, except for
       the Mr. Campbell who was sitting in the back of a police car. (Id. at 39).
       When Mr. Campbell was taken out of the police car, the victim “knew
       almost immediately” he was the intruder. (Id. at 39-40, 42). The officer
       cautioned him to “slow down, make sure” and had other officers turn Mr.
       Campbell around. (Id. at 42). The victim testified that he was “about 95
       percent certain” of his identification. (Id. at 45-46). The victim stated
       that he was wearing his glasses when he identified the Mr. Campbell
       and that Mr. Campbell was wearing the same clothes he had on when
       inside the victim’s house. (Id. at 42, 44-45, 47). The victim did not recall
       whether Mr. Campbell was handcuffed. (Id. at 40).
          The police officer who stopped Mr. Campbell testified that the victim
       arrived to identify the driver approximately 15-20 minutes after the
       stop. (R. 1/6/14 Hrg. Tr. (Officer David Schmidt testimony) at 15-17).
       The officer instructed Mr. Campbell, who was in handcuffs, to come to



                                               16
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 17 of 26




       the front of the patrol car so the witness could view him from approxi-
       mately 50 feet away. (Id. at 25, 36-38). Four or five law enforcement
       vehicles were present. (Id. at 35). There were no other civilians present
       and Mr. Campbell was the only African-American man at the scene. (Id.
       at 37-38). The officer testified that Mr. Campbell was wearing a hooded
       sweatshirt with black and white horizontal lines, black pants, a black t-
       shirt, and black tennis shoes. (Id. at 34).
          The officer who responded to the victim’s 911 call testified that the
       victim stated he “locked eyes with a male that was halfway up the stairs”
       as he exited his bedroom. (R., 1/6/14 Hrg. Tr. (Officer Angelo Capolungo
       testimony) at 79). The victim described the intruder as an African-Amer-
       ican man with a medium build, and a medium-colored complexion, wear-
       ing a gray hoodie and jeans. (Id. at 78-80). The officer further testified
       that the victim was “visibly shaken” and his “voice was excited” during
       their conversation. (Id. at 80). After being informed about the traffic stop
       of the suspected intruder, the officer asked the victim to go with him to
       the scene of the stop. (Id. at 81). The victim observed Mr. Campbell from
       a distance of approximately 30 feet and stated that he was “positive” Mr.
       Campbell was the person he had confronted in his home. (Id. at 82-83).
       The victim also recognized the white Ford Explorer as the one he had
       seen drive away from his home. (Id. at 84). The officer stated that he
       responded to the burglary scene within two minutes of the dispatch call,
       that he was at the victim’s home for 15 or 20 minutes before taking him
       to identify the suspect, and that the drive to the location where Mr.
       Campbell was stopped took approximately 10 minutes. (Id. at 82, 88).
          At the conclusion of the suppression hearing, the trial court found
       that although the one-on-one show up procedure was suggestive, id. at
       122, the identification was nonetheless reliable:
             And in determining the reliability of the identification the
             Court must balance the corrupting effect of the suggestive


                                               17
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 18 of 26




             identification against the following factors: The witness's
             opportunity to view the perpetrator at the time of the
             crime.

             And the Court finds that Mr. Pettigrew said he didn’t get a
             good look at the person’s face. And that was in response to
             a question about whether he had facial hair.

             He did give a very detailed description of not only suspect,
             but also of suspect’s vehicle. He indicated they came face-
             to-face about 10 feet away for about one to two seconds.
             The witnesses’s degree of attention. I think they were both
             startled, but the Court finds that would lead to heightened
             attention.

             The accuracy of the witness’s prior description of the per-
             petrator. And the Court finds that was highly accurate.
             The level of certainty demonstrated by the witness of the
             confrontation. And again, Mr. Pettigrew knew almost im-
             mediately. The officer had to tell him to slow down. And he
             indicated he was 95 percent certain.

             The length of time between the crime and the confronta-
             tion. And, actually, I went back and played the end of the
             911 call a couple times to get the exact length of that DVD.
             It's 7 minutes and 50 seconds. So by the end of that record-
             ing, the 911 tape, a person was pulled over.

             And as the defense indicated, it’s reasonable to assume
             that was Mr. Campbell’s vehicle that was pulled over. So
             he was pulled over within a very short period of time.

              ...

             So the Court does find that although there is some suggest-
             ibility here, based on the totality of the circumstances the
             Court does find that the identification here was reliable un-
             der the totality of the circumstances given the one-on-one
             showup.

             Therefore the motion to suppress the in-court identification
             will be denied.

       (Id. at 123-125).


                                             18
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 19 of 26




          Mr. Campbell appealed the trial court’s ruling denying his mo-
       tion to suppress the victim’s identification. The Colorado Court of
       Appeals rejected Mr. Campbell’s claim by applying the two-step
       analysis from Bernal v. People, 44 P.3d 184 (Colo. 2002). To de-
       termine admissibility, “a court must determine whether the photo
       array way impermissibly suggestive, which the defendant has the
       burden of proving.” Id. (internal citations omitted). If the defend-
       ant meets this burden, the burden shifts to the government “to
       show that despite the improper suggestiveness, the identification
       was nevertheless reliable under ‘the totality of the circum-
       stances.’” Id. at 191 (internal citations omitted).
          At the second step, a court uses five factors to determine
       whether the identification was reliable despite a suggestive ar-
       ray:
              1. the opportunity of the witness to view the criminal at the
                 time of the crime;
              2. the witness’s degree of attention;
              3. the accuracy of the witness’s prior description of the criminal;
              4. the level of certainty demonstrated by the witness at the con-
                 frontation; and
              5. the length of time between the crime and the confrontation.
       Id. at 192. The suggestiveness of these factors must be balanced
       “against indicia of reliability surrounding the identification to deter-
       mine whether the identification should be suppressed” provided that
       there is not a “very substantial likelihood of irreparable misidentifica-
       tion.” Id.; see also People v. Weller, 679 P.2d 1077, 1083 (Colo. 1984).
              D. Analysis
              The trial court found, Campbell argues, and the People do
              not contest that the show-up procedure utilized here was
              impermissibly suggestive. We agree. When the victim ar-
              rived at the scene of Campbell’s arrest, Campbell was


                                               19
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 20 of 26




            handcuffed in the back of a police vehicle surrounded by
            officers and he was the only black person present. Moreo-
            ver, the dispatcher told the victim that officers had pulled
            over a vehicle matching his description. This show-up pro-
            cedure was impermissibly suggestive. See generally Weller,
            679 P.2d at 1083 (“One-on-one showups are not favored and
            tend to be suggestive.”).

            Nevertheless, we conclude that the People met their bur-
            den of proving that the identification was reliable despite
            the suggestive procedure. With regard to the first factor set
            forth in Bernal, the victim had the opportunity to see the
            intruder for one or two seconds in a well-lit area while the
            two men were about ten feet away from one another. More-
            over, the victim testified that, although he was not wearing
            contact lenses or eyeglasses, he felt he was able to see the
            intruder sufficiently to later identify him. As for the second
            factor, the trial court concluded that the victim was star-
            tled when he encountered the intruder, which heightened
            his degree of attention, and we defer to this finding.

            The third factor—the accuracy of the witness’ description—
            weighs less in favor of the People. The victim’s description
            of the intruder was somewhat generic, and there were in-
            consistencies between the description provided to the 911
            dispatcher and Campbell’s actual appearance. However,
            looking to the fourth factor, the victim’s confidence in the
            identification was high. He quickly confirmed that Camp-
            bell was the intruder once on the scene, and he later testi-
            fied that he was ninety-five percent sure his identification
            was accurate. He was also “very positive” on the color,
            make, and model of the car that he saw driving away from
            his home. Finally, the time between the crime and confron-
            tation was extremely brief. The identification occurred less
            than an hour after the victim first saw the intruder.

            In sum, especially in light of the strength of the final two
            factors, we conclude that the identification was reliable de-
            spite the suggestiveness of the procedure. We cannot say
            that, given the totality of the circumstances, there was a
            “very substantial likelihood of irreparable misidentifica-
            tion.” Bernal, 44 P.3d at 192. As a result, we conclude the
            trial court did not err in denying the motion to suppress the
            identification.


                                             20
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 21 of 26




       Campbell, 425 P.3d at 18-74, 46-48.




                 E. Applicable Supreme Court law
          “[T]he admission of testimony concerning a suggestive and unneces-
       sary identification procedure does not violate due process so long as the
       identification possesses sufficient aspects of reliability.” Manson v.
       Brathwaite, 432 U.S. 98, 106 (1977). A challenge to the constitutionality
       of a pre-trial identification procedure requires a two-step analysis. First,
       the court determines whether the identification procedure was imper-
       missibly suggestive. Neil v. Biggers, 409 U.S. 188, 198 (1972); Manson,
       432 at 113-14. Second, if the identification was impermissibly sugges-
       tive, the court must further determine whether, under the totality of the
       circumstances, the suggestive procedure created a “substantial likeli-
       hood of misidentification” or was reliable. Biggers, 409 U.S. at 201.
       “[R]eliability is the linchpin in determining the admissibility of identifi-
       cation testimony. Manson, 432 U.S. at 114. A court must weigh five fac-
       tors when evaluating the reliability of a police identification procedure:
             the opportunity of the witness to view the criminal at the
             time of the crime, the witness’ degree of attention, the ac-
             curacy of the witnesses’ prior description of the criminal,
             the level of certainty demonstrated by the witness at the
             confrontation, and the length of time between the crime
             and the confrontation.


       Biggers, 409 U.S. at 199-200; Manson, 432 U.S. at 114, 117.
          If there is a “very substantial likelihood of irreparable misidentifica-
       tion . . . the judge must disallow presentation of the evidence at trial.”
       Perry v. New Hampshire, 565 U.S. 228, 232 (2012). “But if the indicia of

                                               21
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 22 of 26




       reliability are strong enough to outweigh the corrupting effect of the po-
       lice-arranged suggestive circumstances, the identification evidence or-
       dinarily will be admitted, and the jury will determine its worth.” Id.
             3. Analysis under AEDPA
          The Colorado Court of Appeals applied a state law multi-factor anal-
       ysis identical to the analysis set forth in Neil v. Biggers in concluding
       that the out-of-court identification, although impermissibly suggestive,
       was nonetheless reliable, and was properly admitted at trial. Accord-
       ingly, the legal principles applied by the state appellate court were not
       contrary to Supreme Court law.
          In determining whether the Colorado Court of Appeals’ decision was
       an unreasonable application of Supreme Court law, the court defers to
       the factual findings underlying the state appellate court’s determination
       of reliability. See Sumner v. Mata, 455 U.S. 591, 597-98 (1982); Stamps
       v. Miller, No. 18-1393, 763 F. App’x 686, 696-97 (10th Cir. Feb. 12, 2019)
       (unpublished) (“Because reliability is a factual issue, we presume the
       state court’s determination to be correct, and Mr. Stamps can only over-
       come this presumption by a showing of “clear and convincing evidence.”
       28 U.S.C. § 2254(e)(1).”). However, the determination of whether Mr.
       Campbell’s due process rights were violated by an unconstitutional pre-
       trial identification procedure is a mixed question of law and fact. United
       States v. Worku, 800 F.3d 1195, 1205 (10th Cir. 2015); Archuleta v. Kerby,
       864 F.2d 709, 710-11 (10th Cir. 1989).
          The Court is mindful that the Biggers fact-based inquiry is a general
       standard. The Supreme Court has cautioned that “[t]he more general
       the rule, the more leeway [state] courts have in reaching outcomes in
       case-by-case determinations.” Harrington, 562 U.S. at 101; see also
       Brisco v. Ercole, 565 F.3d 80, 89-90 (2d Cir. 2009) (stating that the un-
       reasonable application standard is especially deferential where state



                                              22
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 23 of 26




       courts apply open-ended, multifactor tests like that in Biggers); Wil-
       liams v. Bauman, 759 F.3d 630, 639 (7th Cir. 2014) (same); accord Tay-
       lor v. Roper, 561 F.3d 859, 863 (8th Cir. 2009) (recognizing that where
       the governing legal standard in a § 2254 proceeding is “a general, multi-
       factor standard, a state court has even more latitude to reasonably de-
       termine that a defendant has not satisfied that standard”) (internal quo-
       tation marks and citation omitted).
          The Colorado Court of Appeals found that the first Biggers factor
       weighed in favor of a finding of reliability because the victim had the
       opportunity to see the intruder for one or two seconds in a well-lit area
       while the two men stood about ten feet away from one another. Mr.
       Campbell contends that this factual finding was unreasonable because
       the victim testified at the suppression hearing that he was not wearing
       his corrective lenses when he saw the intruder in his house and he
       “didn’t get a good look at” the intruder’s face. (See Reply at 13, citing R.,
       1/2/14 Hrg. Tr. at 23; Application at 13). However, the victim also testi-
       fied that his uncorrected vision was “not bad” and that he could see the
       intruder. (R., 1/2/14 Hrg. Tr. at 44-45). Further, the police officer who
       responded to the victim’s house testified that, according to the victim,
       who was very excited, he and Mr. Campbell made eye contact. (Id.,
       1/6/14 Hrg. Tr. at 79).
          The Court finds that the state appellate court’s finding on the first
       Biggers factor—that the victim had sufficient opportunity to view the
       intruder—was reasonable in light of the evidence at the suppression
       hearing that the victim saw Mr. Campbell at close range, in a well-lit
       area, and was paying attention to him, even if it was for only 1-2 seconds.
       (R., 1/2/14 Hrg. Tr. at 21-22, 46-48).
          Under the second Biggers factor, the Colorado Court of Appeals de-
       ferred to the trial court’s factual finding that the victim was startled
       when he encountered the intruder, which heightened the victim’s degree

                                                23
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 24 of 26




       of attention. Mr. Campbell argues that this factual finding was unrea-
       sonable because the state appellate court ignored the victim’s testimony
       that he had just woken up from sleeping. (Doc. 1 at 13; No. 24 at 14).
       But the fact that the victim had just woken up, without more, does not
       mean that he was not able to pay attention to an intruder in his home,
       especially given the victim’s testimony that he was “startled” by the in-
       truder’s presence on his staircase. (See R., 1/2/14 Hrg. Tr. at 21-22). The
       Court finds that the state appellate court’s finding on the second Biggers
       factor—that the victim was sufficiently paying attention to the in-
       truder—was reasonable in light of the evidence presented in the state
       court proceeding. Mr. Campbell has not pointed to any clear and con-
       vincing evidence to rebut the state court’s factual finding.
          With regard to the third Biggers factor—the accuracy of the victim’s
       description of the intruder—the Colorado Court of Appeals concluded
       that this factor weighed “less in favor of the People.” However, the state
       appellate court determined, based on the strength of the fourth and fifth
       factors, that the identification was nonetheless reliable.
          Mr. Campbell argues that the state appellate court’s reliability de-
       termination ignored the fact that the third factor weighed heavily in his
       favor. (Doc. 24 at 15; see also Doc. 1 at 16). According to Mr. Campbell,
       the discrepancies in the victim’s description and Mr. Campbell’s actual
       appearance were not minor and the victim’s description “couldn’t have
       been further from how I looked unless I was dressed as a woman.” (Id.).
          Mr. Campbell described the intruder to the 911 operator as an Afri-
       can-American male of medium build who was wearing a gray hoodie,
       dark jeans and white sneakers. (R. 1/2/14 Hr. Tr. at 22-24). An officer
       testified that when he stopped Mr. Campbell’s vehicle, he was wearing
       a hoodie with gray and white horizontal stripes, a black t-shirt, black
       tennis shoes and black pants. (R. 1/6/14 Hrg. Tr. at 34). In addition,
       there were some discrepancies between the victim’s description of the

                                              24
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 25 of 26




       intruder’s hair to the 911 operator and the actual length of Mr. Camp-
       bell’s hair. (R. 1/14/14 Trial Tr. at 216-218).
          The Colorado Court of Appeals’ findings that the fourth and fifth Big-
       gers factors—the level of certainty demonstrated by the victim at the
       confrontation and the length of time between the crime and the confron-
       tation—weighed in favor of the reliability of the identification are sup-
       ported by the testimony at the suppression hearing and Mr. Campbell
       does not contend otherwise.
          The Court finds that the discrepancies between the victim’s descrip-
       tion of Mr. Campbell’s physical appearance and his actual appearance
       do not compel a conclusion that the Colorado Court of Appeals’ determi-
       nation of reliability was unreasonable. Because reliability is assessed in
       light of the “totality of the circumstances,” Biggers, 409 U.S. at 199, no
       single factor standing alone is dispositive. Given the broad leeway af-
       forded the state courts in applying the Biggers factors, the Court con-
       cludes that the Colorado Court of Appeals reasonably applied Biggers
       and Manson in determining that the police identification procedure did
       not result in a substantial likelihood of irreparable misidentification.
       Further, because the Colorado Court of Appeals reasonably decided that
       the victim’s out-of-court identification was admissible at trial, it was
       reasonable for the state appellate court to further conclude that the vic-
       tim’s in-court identification of Mr. Campbell was also admissible. See
       Romero v. Tansy, 46 F.3d 1024, 1032 (10th Cir. 1995).
          Mr. Campbell is not entitled to federal habeas relief for his second
       claim.
                                      CONCLUSION
          It is ORDERED that Mr. Campbell’s Application for a Writ of Ha-
       beas Corpus Pursuant (Doc. 1), is DENIED and this action is DIS-
       MISSED WITH PREJUDICE.



                                               25
Case 1:19-cv-00755-DDD Document 28 Filed 11/04/20 USDC Colorado Page 26 of 26




          It is FURTHER ORDERED that no certificate of appealability shall
       issue because Mr. Campbell has not made a substantial showing of the
       denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Fed. R. Governing
       Section 2254 Cases 11(a); Slack v. McDaniel, 529 U.S. 473, 483-85
       (2000).
          DATED November 4, 2020               BY THE COURT:

                                               _______________________
                                               DANIEL D. DOMENICO
                                               United States District Judges




                                              26
